Citation Nr: 0926833	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-42 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1976 to 
March 1979 and from December 1979 to December 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

During the pendency of this appeal, by way of a May 2009 
rating decision, the RO granted service connection for right 
ear hearing loss.  This represents a complete grant of the 
service connection issue that had been on appeal.

Procedurally, the Board observes that evaluation of hearing 
impairment under 38 C.F.R. § 4.85 relies on the consideration 
of the level of hearing impairment in both ears in order to 
determine the level of disability.  If a claimant is only 
service connected in one ear, the non-service-connected ear 
will ordinarily be treated as though it was normal for rating 
purposes.  In this case, because the Veteran is now service 
connected for hearing loss in both ears, the Board has 
characterized the issue as entitlement to a compensable 
rating for bilateral hearing loss, and will proceed to 
adjudicate the claim based on service-connected bilateral 
hearing loss.


FINDING OF FACT

The Veteran's hearing acuity is manifested by no worse than 
level II hearing in the right ear, and level IV hearing in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in April 2003, June 2006,  and 
December 2008.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured in the 
process of the previous remands and RO subsequent actions.  
Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has considered the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), concerning increased 
compensation claims and 38 U.S.C.A. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form specifically prescribed by that case.  
Nevertheless, lack of harm may be shown (1) when any defect 
was cured by actual knowledge on the part of the claimant, 
(2) when a reasonable person could be expected to understand 
from the notice what was needed, or (3) when a benefit could 
not have been awarded as a matter of law.  Id., at 887; see 
also Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board notes that the Veteran was questioned about the 
effect the worsening of his hearing had on his daily life and 
occupational activities at both his May 2003 and March 2009 
VA examinations performed in association with this claim.  In 
response to questioning regarding the impact of his 
disability on his daily life, the Veteran reported that he 
had difficulty understanding speech on the telephone and at a 
distance.  See May 2003 audiological examination.  Further, 
at his March 2009 VA examination, in response to questioning, 
the Veteran reported that his loss of hearing acuity had a 
significant impact on his occupational activities, noting 
that he had difficulty following instructions, and difficulty 
hearing when there is background noise and over the phone.  
The Board finds that the responses to the questioning at both 
the May 2003 VA examination, and the March 2009 VA 
examination show that the Veteran had actual knowledge that 
medical and lay evidence was required to show an increase in 
severity, including the impact on his daily life, and 
employment.

Further, letters dated in June 2006 and December 2008, 
provided notice that a disability rating would be determined 
by application of the rating schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The Veteran was made aware of this.  In addition, 
both letters provided notice to the Veteran of the types of 
evidence, both medical and lay that could be submitted in 
support of his claim and the December 2008 letter provided 
the Veteran with the specific rating codes on which his 
disability would be rated.  In light of the foregoing, the 
Board finds that, while the notice requirements of Vazquez-
Flores were not met as contemplated by the Court, the 
administrative appeal process provided the Veteran with 
notice of the specific rating criteria, and it is apparent 
from the record that he understood those things relative to a 
claim for increase as contemplated by the Vazquez-Flores 
holding.  Consequently, a remand is not now required to 
furnish additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided examinations in furtherance of his 
claim.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the March 
2009 VA examination obtained in this case is sufficient 
because it was predicated on consideration of the private and 
VA medical records in the Veteran's claims file, considered 
all of the pertinent evidence of record, and provided 
information necessary to apply the relevant rating criteria 
pertaining to the Veteran's bilateral hearing impairment.  

Lastly, the Board notes that when a Veteran is examined in 
connection with a claim for increased compensation, the 
report of the examination must include a "full description of 
the effects of disability upon the person's ordinary 
activity."  38 C.F.R. § 4.10 (2008).  In the context of an 
examination conducted for purposes of rating a hearing 
disability, the United States Court of Appeals for Veterans 
Claims (Court) has held that "in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report."  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  In this case, the March 2009 VA examiner 
stated that the Veteran's loss of hearing acuity had a 
significant effect on his occupation, noting that he had 
difficulty following instructions, but stated that the 
Veteran's hearing loss did not have an effect on his usual 
daily activities.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining an adequate VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Overall, the Board therefore finds that VA has satisfied its 
duty to notify and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

II. Law and Analysis

The Veteran contends that his service-connected hearing loss 
has increased in severity, noting that he has difficulty 
understanding conversation in the presence of background 
noise, and noted that he had difficulty following 
instructions and answering the phone at work.

A May 2003 VA audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:






HERTZ




1000
2000
3000
4000
RIGHT

10
15
30
25
LEFT

10
65
75
55

Puretone threshold averages were 20 for the right ear and 51 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 84 
percent in the left ear.

A September 2003 private audiological evaluation by M.W., 
M.D. reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
10
25
25
LEFT

10
55
65
55

Puretone threshold averages were 17.5 for the right ear, and 
46 for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 88 
percent in the left ear.

A July 2005 private audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
15
25
25
LEFT

15
60
75
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 72 percent in the left ear.

A March 2007 audiological consultation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
20
35
40
LEFT

20
65
75
75

Puretone threshold averages were 30 for the right ear and 59 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in the left ear.

A May 2008 audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
40
50
60
LEFT

45
70
80
70

Puretone threshold averages were 48 for the right ear and 66 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 82 
percent in the left ear.  The examiner found mild to severe 
sensorineural hearing loss in both ears.

A March 2009 VA audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
15
35
40
LEFT

25
60
65
60

Puretone threshold averages were 28 for the right ear, and 53 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 80 
percent in the left ear.  The examiner diagnosed the Veteran 
with bilateral sensorineural hearing loss, mild in the right 
ear at 3000 and 4000 Hertz, and moderately severe in the left 
ear at 3000 and 4000 Hertz.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
Veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85(c).  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then applied 
through use of the resulting auditory acuity level Roman 
numeral scores, which reveals the disability rating to be 
awarded.

Entering the Veteran's May 2003 audiological evaluation into 
Table VI (abbreviated below from 38 C.F.R. § 4.85) shows that 
the right ear warrants a score of II and the left ear 
warrants a score of II:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I

Entering these results in Table VII, it can be seen that, 
based on the May 2003 examination results the Veteran's 
bilateral hearing loss was noncompensably disabling at that 
time:


Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Entering the Veteran's March 2007 audiological evaluation 
into Table VI (abbreviated below from 38 C.F.R. § 4.85) shows 
that the right ear warrants a score of I and the left ear 
warrants a score of II:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I

Entering these results in Table VII, it can be seen that, 
based on the March 2007 examination results the Veteran's 
bilateral hearing loss was noncompensably disabling:


Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Entering the Veteran's May 2008 audiological evaluation into 
Table VI (abbreviated below from 38 C.F.R. § 4.85) shows that 
the right ear warrants a score of II and the left ear 
warrants a score of IV:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I

Entering these results in Table VII, it can be seen that, 
based on the May 2008 examination results the Veteran's 
bilateral hearing loss was noncompensably disabling:


Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Entering the examination results from the Veteran's most 
recent March 2009 VA examination into Table VI (abbreviated 
below from 38 C.F.R. § 4.85) shows that the right ear 
warrants a score of I and the left ear warrants a score of 
IV:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in March 2009, the Veteran's 
bilateral hearing loss is non-compensably (zero percent) 
disabling:

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear












Although the record contains private audiological evaluations 
conducted during the pendency of this appeal in September 
2003 and July 2005, because it is unclear whether these 
evaluations utilized controlled speech discrimination testing 
in accordance with the Maryland CNC as required by 38 C.F.R. 
§ 4.85, the Board will not consider these two private 
audiograms in rendering a decision regarding the Veteran's 
level of hearing impairment.  See 38 C.F.R. § 4.85.  In any 
event, neither of these audiological examinations suggested a 
compensable level of hearing loss.

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which allow for a higher evaluation when exceptional patterns 
of hearing loss are present.  However, because the evidence 
does not show exceptional patterns of hearing loss, a higher 
evaluation is not warranted.  38 C.F.R. § 4.86 (exceptional 
patterns are those where the puretone thresholds at each of 
the four evaluated frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more). 

Regarding consideration of an extra-schedular evaluation, the 
Veteran has stated that his hearing loss has had an 
extraordinary impact on his professional life requiring 
exceptional treatment under the extra-schedular provisions of 
38 C.F.R. § 3.321.  However, the Board finds that there is no 
showing that the Veteran's hearing loss has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his 
disability have been accurately reflected by the schedular 
criteria.  Without evidence reflecting that the Veteran's 
disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the benefit-of-the-doubt standard, when a veteran seeks 
benefits and the evidence is in relative equipoise regarding 
any issue material to the determination of a matter, the law 
dictates that the benefit of the doubt belongs to the 
Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  However, where, as 
here, the rating criteria are determined by a mechanical 
application of numeric designations assigned to audiometric 
examination results, which are not contradicted by the 
remaining record, the preponderance of the evidence is 
against the claim.  

Based on the foregoing analysis, the Board finds that the 
Veteran's bilateral hearing loss does not warrant a 
compensable rating at any point during the pendency of the 
appeal.


ORDER


Entitlement to a compensable rating for bilateral hearing 
loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


